DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Appeal Brief filed on January 11, 2021 is acknowledged. An Appeal conference with SPE Kenneth Rinehart and Primary Examiner Patrick Buechner was conducted on February 10, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Anneliese S. Mayer on February 11, 2021. The Applicant agrees to cancel claims 1-6 and amend claims 7, 13, 15 and 16 as shown below:

1-6. (Canceled).
 
7. (Currently amended) A method for treating an item suspected of insect infestation comprising 

(i) an absorbent material, 
(ii) [[about]] 40 to 100 mL of a composition absorbed onto the absorbent material, the composition comprising [[about]] 2 to [[about]] 10 wt.% neem oil; and 
(iii) perforations; wherein the diffuser container is constructed to allow diffusion of the neem oil through the perforations during the treatment time at a rate of [[about]] 0.5 to 10 grams per hour.  

13. (Currently amended) The method of claim 7, wherein the absorbent material is selected from the group consisting of cloth, rag, cotton, wool[[,]] and cellulosic fibers[[,]] 

15. (Currently amended) The method of claim 7, wherein the diffuser container volume is [[about]] 250 mL to [[about]] 500 mL.  

16. (Currently amended) The method of claim 7, wherein the diffuser container volume is [[about]] 20 to [[about]] 150 mL.  

Allowable Subject Matter
Claims 7-9 and 12-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: a method for treating an item suspected of insect infestation comprising enclosing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 11, 2021